Motion Granted; Order filed October 23, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00205-CR
                                  ____________

                      SANTHY INTHALANGSY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 178th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1471491


                                       ORDER

      Appellant is represented by retained counsel, Inger H. Chandler. Appellant’s
brief was originally due July 16, 2018. We have granted a total of 90 days to file
appellant’s brief until October 17, 2018. No brief was filed. On October 18, 2018,
counsel filed a further request for extension of time to file appellant’s brief.

      We grant the request for extension and issue the following order.
      We order Inger H. Chandler to file a brief with the clerk of this court on or
before November 19, 2018. No further extensions will be entertained absent
exceptional circumstances. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM